FILE COPY




SHARON KELLER                                                                                         DEANA WILLIAMSON
 PRESIDING JUDGE                  COURT OF CRIMINAL APPEALS                                                  CLERK
                                                                                                          (512) 463-1551
                                        P.O. BOX 12308, CAPITOL STATION
BARBARA P. HERVEY
BERT RICHARDSON                               AUSTIN, TEXAS 78711                                       SIAN SCHILHAB
KEVIN P. YEARY                                                                                         GENERAL COUNSEL
                                                                                                         (512) 463-1597
DAVID NEWELL
MARY LOU KEEL
SCOTT WALKER
MICHELLE M. SLAUGHTER
JESSE F. MCCLURE, III
  JUDGES



                                                    May 11, 2022

  2nd Court Of Appeals Clerk
  Debra Spisak
  401 W. Belknap, Ste 9000
  Fort Worth, TX 76196
  * Delivered Via E-Mail *

  Re: Mason, Crystal
  CCA No. PD-0881-20                                                                    COA No. 02-18-00138-CR
  Trial Court Case No. 1485710D

            The court has issued an opinion on the above referenced cause number.

                                                                           Sincerely,




                                                                           Deana Williamson, Clerk


  cc:      Thomas Buser-Clancy (Delivered Via E-Mail)
           Presiding Judge 432nd District Court (Delivered Via E-Mail)
           State Prosecuting Attorney (Delivered Via E-Mail)
           Alison Grinter (Delivered Via E-Mail)
           Andre Segura (Delivered Via E-Mail)
           District Attorney Tarrant County (Delivered Via E-Mail)
           John Meskunas (Delivered Via E-Mail)
           Helena F. Faulkner (Delivered Via E-Mail)
           District Clerk Tarrant County (Delivered Via E-Mail)




                        SUPREME COURT BUILDING, 201 WEST 14TH STREET, ROOM 106, AUSTIN, TEXAS 78701
                                             WEBSITE WWW.TXCOURTS.GOV/CCA